             Case 1:17-cr-00631-PAE Document 168 Filed 11/15/19 Page 1 of 2



                            FREEMAN, NOOTER & GINSBERG
                                     ATTORNEYS AT LAW

LOUIS M. FREEMAN                                                       75 MAIDEN LANE
THOMAS H. NOOTER*                                                         SUITE 503
LEE A. GINSBERG                                                     NEW YORK, N.Y. 10038

                                                                        (212) 608-0808
*NY AND CALIF. BARS                                                TELECOPIER (212) 962-9696


                                  November 18, 2019

Hon. Paul A Engelmayer
United States District Judge
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007
                                                                      Letter Motion

RE:       United States v. Tiffany Amponsah, 17 Cr. 631 (PAE)

Your Honor:

       I was the CJA attorney who represented Ms. Amponsah in this Court, and in
that capacity I am writing now with an application to the Court which relates to
her conditions of supervised release. She was sentenced by this Court to Time
Served and 3 years of supervised release, with a condition that she complete 300
hours of community service. She has been compliant in her reporting, and making
payments toward restitution, but until recently was not doing much of the
community service requirement because she is both working and enrolled in a
nursing class (respiratory therapy). On May 8, 2018, due to her “positive
adjustment and compliance with supervision” she was transferred to the “Low
Intensity Caseload (LIC).”

       The application is that she be allowed to travel to Ghana for the memorial
service of her grandfather. She plans to fly on Egyptair on December 15, 2019,
traveling with an older cousin and the cousin’s children. In Accra, Ghana, she will
stay with relatives at 22 Laryea Ania Street, West Lagoon, in Accra, and would fly
back to JFK Airport, arriving on January 8, 2020.

          Normally this kind of application would be made through her Probation

                                           -1-
        Case 1:17-cr-00631-PAE Document 168 Filed 11/15/19 Page 2 of 2




Officer, but her Officer “denied” the request, stating (to me, when I inquired) that
she wants Ms. Amponsah to apply directly to the Court. I believe the main
objection is that Ms. Amponsah had not completed almost any hours of
Community Service, but I do not want to speak for her.

      Ms. Amponsah, upon being told of that, has been actively completing
community service hours, even though she is working and is enrolled in a study
program. She expects that by the end of November she will have completed 50
hours of the community service requirement.

      I have consulted with AUSA Sebastian Swett and he has no objection to this
request.

       When I spoke with Ms. Amponsah’s Probation Officer, Zondra Jackson, as I
stated, she said that she wanted me to make the request directly to the Court, so I
do not know exactly what, if any, objection is that she has.

      Thank you.




                                               Sincerely,

                                               s/ Thomas H. Nooter
                                               Thomas H. Nooter
                                               Attorney for Ms. Amponsah

cc:   AUSA Sebastian Swett, by email
      USPO Zondra Jackson, by email




                                         -2-
